Pfeifer, J.,
dissenting.
{¶ 38} R.C. 2151.01 states that R.C. Chapter 2151 “shall be liberally interpreted and construed so as to effectuate the following purposes:
{¶ 39} “(A) To provide for the care, protection, and mental and physical development of children subject to Chapter 2151. of the Revised Code, whenever possible, in a family environment, separating the child from the child’s parents only when necessary for the child’s welfare or in the interests of public safety;
{¶ 40} “(B) To provide judicial procedures through which Chapters 2151. and 2152. of the Revised Code are executed and enforced, and in which the parties are assured of a fair hearing, and their constitutional and other legal rights are recognized and enforced.”
{¶ 41} To read the majority opinion is to believe that Chapter 2151. of the Revised Code has a third purpose: (C) To ensure that no planned permanent living arrangement — no matter how reasonable and no matter whether it is determined by the juvenile court to be in the best interests of the child — is to be made without the express approval of the children services agency.
{¶ 42} To be fair, the result reached by the majority is reasonable — if you read only R.C. 2151.353(A)(5), and out of context at that. You must ignore the fact that R.C. 2151.353(A)(5) applies only upon the initial adjudication that a child is abused, dependent, or neglected, which is not the case here. And you must ignore R.C. 2151.01, 2151.414, and 2151.415.
*239{¶ 43} As already suggested, R.C. 2151.01 does not state that children services agencies have paramount interests, but that children do. See In re Cunningham (1979), 59 Ohio St.2d 100, 105, 13 O.O.3d 78, 391 N.E.2d 1034 (“the primary consideration in questions of possession or custody of children” is the best interests of the child).
{¶ 44} R.C. 2151.414 and 2151.415(F) apply to modifications and terminations of initial dispositional orders. R.C. 2151.415 states that “[t]he court, on its own motion [or the motion of any party to the action] may conduct a hearing * * * to determine whether any order issued pursuant to this section should be modified or terminated or whether any other dispositional order set forth in divisions (A)(1) to (5) of this section should be issued. After the hearing and consideration of all the evidence presented, the court, in accordance with the best interest of the child, may modify or terminate any order issued pursuant to this section or issue any dispositional order set forth in divisions (A)(1) to (5) of this section.”
{¶ 45} Among the dispositional orders permitted by R.C. 2151.415(A) is “(5) An order that the child be placed in a planned permanent living arrangement.” Important to me, but apparently not to the majority, R.C. 2151.415(F), which authorizes a court to order a planned permanent living arrangement, does not require the court to receive a request from a children services agency. This omission makes sense. When a child is initially adjudicated abused, dependent, or neglected, when R.C. 2151.353(A)(5) controls, a children services agency is often in the best position to determine whether a permanent placement is necessary. By the time modifications or terminations of initial orders are necessary, when R.C. 2151.415(F) is supposed to control, the court is in the best position to determine whether a permanent placement is in the best interests of the child.
{¶ 46} Unfortunately, the majority opinion ignores the sensible, cohesive nature of the statutory scheme. Instead it has focused on a specific statutory provision, though not the one most relevant to the situation before us, and has determined, contrary to the intent of the General Assembly, that the interests of a public children services agency are paramount to those of the children. As the court of appeals stated, “Reading R.C. 2151.353(A) in isolation would give a children services agency more authority and discretion than the juvenile court to determine the appropriate placement of a dependent or neglected child. The overall scheme of the dependency and neglect statutes clearly demonstrates that the juvenile court, which is subject to appellate review, makes the ultimate decision regarding the disposition of each neglected and dependent child, not the children services agency.” In re A.B., Summit App. No. 22659, 2005-Ohio-4936, 2005 WL 2291869, ¶ 26. I would affirm the judgment of the court of appeals. I dissent.
Resnick, J., concurs in the foregoing dissenting opinion.
Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Philip D. Bogdanoff, Assistant Prosecuting Attorney, for appellant.
Charles J. Altwies, for appellee Charles Brown.
Katherine Hunt Federle and Jason A. Macke, urging affirmance for amicus curiae, Justice for Children Project.